UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
JUAN SANDOVAL, M.D.,                                            :
                                                                :   MEMORANDUM AND ORDER
                                    Plaintiff,                  :      17-CV-3532 (DLI)(RLM)
                                                                :
                           -against-                            :
                                                                :
DEPARTMENT OF HEALTH AND HUMAN                                  :
SERVICES,                                                       :
                                                                :
                                    Defendant.                  :
----------------------------------------------------------------x
DORA L. IRIZARRY, Chief Judge:

        Plaintiff Juan Sandoval, M.D. (“Plaintiff”) filed the instant action against the Department

of Health and Human Services (“Defendant” or “HHS”), seeking a declaratory judgment that

Plaintiff was a federal employee acting within the scope of his employment pursuant to the Federal

Tort Claims Act (“FTCA”), 28 U.S.C. § 2675(a) in order to be indemnified for a lawsuit that had

been filed against him. Defendant moved to dismiss Plaintiff’s claims for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). See Def.’s Mem. of Law in

Supp. of Def.’s Mot. to Dismiss (“Def.’s Mot.”), Dkt. Entry No. 6. Plaintiff opposed Defendant’s

Motion. See Affirm. in Opp. to Mot. to Dismiss (“Pl.’s Opp.”), Dkt Entry. No. 7. For the reasons

set forth below, Defendant’s Motion is granted.

                                               BACKGROUND

        On June 13, 2017, despite his status as an attorney, Plaintiff’s attorney filed a pro se form

complaint seeking a declaratory judgment on Plaintiff’s behalf. Compl., Dkt. Entry No. 1. As the

Court can best discern from the poorly drafted complaint, Plaintiff has worked at the Brownsville

Community Development Center since August 2, 2002. Compl. at Part III. Plaintiff alleges that

he was a federal employee of the United States Public Health Service (the “PHS”) entitled to
indemnification from lawsuits pursuant to the FTCA, and specifically the Federally Supported

Health Centers Assistance Act, 42 U.S.C. § 233. Id. There is a pending medical malpractice

lawsuit against Plaintiff in New York State Supreme Court, Kings County that Plaintiff claims

arose out of his work as a federal employee on August 7, 2005. Id. In that action, a mother claims

damages on behalf of her infant plaintiff who sustained cerebral injury during the mother’s labor

and delivery. Id.

        Plaintiff alleges that he “made demand upon” HHS for indemnification for any liability

arising from the case and treatment provided to the infant “under existing precedent and pursuant

to the prior custom and practice existing between Plaintiff and the PHS.” Id. According to

Plaintiff, HHS refused to certify Plaintiff as a federal employee pursuant to the FTCA. Id. Plaintiff

alleges that he “administratively appealed from that refusal by letter brief on October 25, 2016.”

Id. HHS did not respond to that letter brief. Id.

        Defendant argues this Court lacks subject matter jurisdiction because: (1) sovereign

immunity precludes an FTCA action against HHS; (2) Plaintiff names no tort on which Plaintiff

could base an FTCA action; and (3) Plaintiff never administratively exhausted an FTCA claim.

See generally, Def.’s Mot.

                                             DISCUSSION

        Subject matter jurisdiction is a threshold requirement in any suit. Da Silva v. Kinsho Int’l

Corp., 229 F.3d 358, 361-62 (2d Cir. 2000) (holding that a judgment rendered by a court lacking

subject matter jurisdiction is subject to collateral attack as void). Rule 12(b)(1) requires that a

court dismiss a suit if it lacks subject matter jurisdiction as it “‘lack[s] the statutory or constitutional

power to adjudicate [the suit].’” Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638

(2d Cir. 2005) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). When

                                                     2
responding to a defendant’s 12(b)(1) motion, a plaintiff must establish the existence of subject

matter jurisdiction by a preponderance of the evidence. Id. (citing Luckett v. Bure, 290 F.3d 493,

497 (2d Cir. 2002)).

       Subject matter jurisdiction “‘must be shown affirmatively, and that showing is not made

by drawing from the pleadings inferences favorable to the party asserting it.’” Greene v. Gerber

Products Co., 262 F. Supp.3d 38, 51-52 (E.D.N.Y. 2017) (quoting Morrison v. Nat’l Austl. Bank

Ltd., 547 F.3d 167, 170 (2d Cir. 2008), aff’d 561 U.S. 247 (2010)). In deciding a defendant’s Rule

12(b)(1) motion, a court “‘need not accept as true contested jurisdictional allegations[,] and may

resolve disputed jurisdictional facts by reference to affidavits and other matters outside the

pleadings.’” Kitzen v. Hancock, 2017 WL 4892173, at *2 (E.D.N.Y. Oct. 27, 2017) (quoting

Williams v. Runyon, 1997 WL 77207, at *1 (S.D.N.Y. Feb. 17, 1999)).

       I.      Sovereign Immunity

       Generally, federal courts lack jurisdiction over suits brought against the United States

government. See Lehman v. Nakshian, 453 U.S. 156, 160 (1981) (finding that the United States is

immune from suit except as it consents to be sued). “[T]he United States, as a sovereign, is

immune from suit save as it consents to be sued . . ., and the terms of its consent to be sued in any

court define that court’s jurisdiction to entertain the suit.” United States v. Mitchell, 445 U.S. 535,

538 (1980) (internal quotations and citation omitted).          “A plaintiff bears the burden on

demonstrating that sovereign immunity has been waived.” Haber v. United States, 823 F.3d 746,

751 (2d Cir. 2016) (citing Makarova, 201 F.3d at 113).

       Plaintiff asserts an FTCA claim solely against HHS, a federal agency, not the United States.

See generally, Compl. The FTCA’s waiver of sovereign immunity authorizes lawsuits against the

United States, but does not authorize lawsuits against federal agencies. See Mignogna v. Sair

                                                  3
Aviation, Inc., 937 F.2d 37, 40 (2d Cir. 1991) (“The Federal Tort Claims Act would not have

conferred such jurisdiction, since an action thereunder must be brought against the United States

rather than an agency thereof.”) (citing 28 U.S.C. § 2679(a)). Accordingly, the Court lacks subject

matter jurisdiction over Plaintiff’s claims. See Parker v. United States, 2006 WL 3378684

(S.D.N.Y. Nov. 15, 2006) (finding that DEA and DOJ, among other agencies, were “not proper

parties” as “[t]he FTCA only authorizes suits against the United States but not against federal

agencies”) (internal quotation marks and citations omitted); Barnes v. United States, 2004 WL

957985, at *2 (E.D.N.Y. Apr. 12, 2004), aff'd, 204 F. App'x 918 (2d Cir. 2006) (dismissing FTCA

claims against federal agencies and a federal official acting in his official capacity).

       However, even if the Court substitutes the United States for HHS for the purposes of this

analysis, see, e.g., Newton v. Bureau of Prisons, 2011 WL 1636259 (E.D.N.Y. Apr. 28, 2011), the

claims against the United States must be dismissed for the reasons discussed below.

       II.     Tort Cause of Action

       The FTCA “constitutes a limited waiver by the United States of its sovereign immunity

and allows for a tort suit against the United States under specified circumstances.” Hamm v. United

States, 483 F.3d 135, 137 (2d Cir. 2007) (internal quotations and citation omitted). “Under the

FTCA, a private citizen may sue for injuries caused by ‘the negligent or wrongful act or omission

of any employee of the Government while acting within the scope of his office or employment,

under circumstances where the United States, if a private person, would be liable to the claimant

in accordance with the law of the place where the act or omission occurred.’” Id. (quoting 28

U.S.C. § 1346(b)(1)). The FTCA’s “waiver of sovereign immunity under the FTCA is strictly

limited to suits predicated upon a tort cause of action cognizable under state law and brought in



                                                  4
accordance with the provisions of the FTCA.” Kuhner v. Montauk Post Office, 2013 WL 1343653

(E.D.N.Y. Apr. 4, 2013) (alterations, quotations, and citations omitted).

       Plaintiff has not alleged a tort claim pursuant to the FTCA. See generally, Pl.’s Opp.

Instead, Plaintiff seeks declaratory relief from this Court in an attempt to appeal from a finding by

HHS. Id. Because the relief available under the FTCA is strictly limited to tort causes of action

cognizable under state law, the Court must dismiss Plaintiff’s request for declaratory relief for lack

of subject matter jurisdiction.

       III.    Administrative Exhaustion of an FTCA Claim

       The United States’ waiver of sovereign immunity under the FTCA requires that an

administrative claim be filed with and adjudicated by the appropriate federal agency within two

years of the accrual of the cause of action, before a lawsuit may be filed. 28 U.S.C. § 2401(b).

When a plaintiff fails to exhaust his or her administrative remedies prior to filing a suit under the

FTCA, the United States does not waive its sovereign immunity. 28 U.S.C. § 2675(a). The

FTCA’s administrative exhaustion requirement is jurisdictional and cannot be waived. Gay v.

Terrell, 2013 WL 5437045, at *9-10 (E.D.N.Y. Sept. 27, 2013) (citing Celestine v. Mount Vernon

Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005)) (“A claim of failure to exhaust

administrative remedies under the FTCA is thus properly raised under FRCP 12(b)(1).”); See also

Celestine, 403 F.3d at 82 (“This requirement is jurisdictional and cannot be waived.”).

         If sovereign immunity is not waived, a court does not have subject matter jurisdiction

over the FTCA claim. Millares Guiraldes de Tineo v. United States, 137 F.3d 715, 719 (2d Cir.

1998) (emphasis omitted) (quoting 28 U.S.C. § 2675(a)) (“[T]he FTCA provides . . . that ‘[a]n

action shall not be instituted upon a claim against the United States . . . unless the claimant shall

have first presented the claim to the appropriate Federal agency . . . .’”).

                                                  5
       Here, Plaintiff merely alleges that he sent a letter to HHS regarding his alleged demand for

indemnification from HHS. Plaintiff did not file an administrative tort claim with HHS. See

Declaration of Meredith Torres, Dkt. Entry No. 6-2, at ¶ 4 (noting that Plaintiff had not filed an

administrative claim with HHS in connection with the allegations set forth in this case). Therefore,

the United States did not waive its sovereign immunity, and this Court lacks subject matter

jurisdiction over Plaintiff’s claims. Millares Guiraldes de Tineo, 137 F.3d at 719-20 (affirming

dismissal where no plaintiff failed to file an administrative claim).

                                         CONCLUSION

       For the reasons set forth above, Defendants’ motion to dismiss the Complaint is granted

and this action is dismissed with prejudice.


SO ORDERED.

Dated: Brooklyn, New York
       September 30, 2018

                                                        ______________/s/
                                                              DORA L. IRIZARRY
                                                                  Chief Judge




                                                  6
